HEATH XS, LLC
 
AMENDED AND RESTATED
 
OPERATING AGREEMENT
 
 
DATED AUGUST 29, 2008
 


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

   
PAGE
ARTICLE I
Defined Terms; Operation of Company
1
Section 1.01
Definitions
1
Section 1.02
Other Definitions
5
Section 1.03
Formation; Name
6
Section 1.04
Registered Agent and Office; Principal Office
6
Section 1.05
Purpose
6
Section 1.06
Term
6
Section 1.07
Title to Property
6
Section 1.08
Waiver of Partition
6
Section 1.09
Partnership Status
6
     
ARTICLE II
Capital Contributions; Units; Capital Accounts
7
Section 2.01
Class of Units; Capital Contributions
7
Section 2.02
Additional Capital Contributions
8
Section 2.03
Ownership Percentage Interests
8
Section 2.04
Capital Accounts
8
Section 2.05
Compliance with Regulations
9
Section 2.06
No Interest
9
Section 2.07
No Deficit Make-Up
9
     
ARTICLE III
Distributions
9
Section 3.01
Distributions of Net Distributable Proceeds
9
Section 3.02
Amounts Withheld
10
Section 3.03
Tax Distributions
10
     
ARTICLE IV
Profits and Losses
10
Section 4.01
General Allocation of Profits and Losses
10
Section 4.02
Special Allocations
11
Section 4.03
Allocation During Year
12
Section 4.04
Tax Allocations
12
Section 4.05
754 Election
12
     
ARTICLE V
Management of Company
13
Section 5.01
General Provisions Concerning Management
13
Section 5.02
Appointment, Term and Actions of Managers
13
Section 5.03
Resignation and Removal of Managers
13
Section 5.04
Actions Requiring Consent of Managers and Members
13
Section 5.05
Meetings of Managers and Members; Written Consents
15
Section 5.06
Fiduciary Duties
16
Section 5.07
Actions of Members
16
Section 5.08
Contracts with Affiliates
16
Section 5.09
Company Expenses
16
     
ARTICLE VI
Books and Records; Tax and Financial Matters
16


i

--------------------------------------------------------------------------------




Section 6.01
Bank Accounts
16
Section 6.02
Books and Records
16
Section 6.03
Fiscal Year
17
Section 6.04
Reports
17
Section 6.05
Tax Matters
18
     
ARTICLE VII
Transfers, Admissions, and Withdrawals
19
Section 7.01
Transfers
19
Section 7.02
Admissions
19
Section 7.03
No Withdrawal
19
Section 7.04
Permitted Transfers
19
Section 7.05
Put/Call Option
20
Section 7.06
Right of Co-Sale
21
Section 7.07
Drag-Along Rights
22
Section 7.08
Miscellaneous Transfer Restrictions
24
     
ARTICLE VIII
Termination and Dissolution
25
Section 8.01
Dissolution Events
25
Section 8.02
Liquidation
25
Section 8.03
Distribution In-Kind
25
Section 8.04
Certificate of Cancellation
25
Section 8.05
Effect of Filing of Certificate of Cancellation
26
Section 8.06
Return of Contribution Nonrecourse to Other Members
26
     
ARTICLE IX
Exculpation And Indemnification
26
Section 9.01
Liability of Members
26
Section 9.02
Indemnification of Covered Persons
26
Section 9.03
Indemnification Procedure
27
     
ARTICLE X
Representations
27
Section 10.01
General
27
Section 10.02
Investment Representations
28
     
ARTICLE XI
Miscellaneous
29
Section 11.01
Notices
29
Section 11.02
Parties Bound; No Third Party Beneficiaries
29
Section 11.03
Applicable Law
29
Section 11.04
Amendment
30
Section 11.05
Entire Agreement
30
Section 11.06
Severability
30
Section 11.07
Counterparts
30
Section 11.08
Construction
30
Section 11.09
Headings and Captions
31
Section 11.10
No Waiver
31
Section 11.11
Other Business and Investment Ventures
31
Section 11.12
Additional Instruments
31
Section 11.13
Publicity
31
Section 11.14
Specific Performance
31


ii

--------------------------------------------------------------------------------



HEATH XS, LLC
Amended and Restated Operating Agreement
 
This Amended and Restated Operating Agreement of Heath XS, LLC, a New Jersey
limited liability company (the “Company”), is entered into effective as of the
29th day of August, 2008, by and among the parties whose names are set forth as
Members on Exhibit “A” attached hereto (each, a “Party” and collectively, the
“Parties”).
 
BACKGROUND:
 
WHEREAS, the initial Member, Jeffrey L. Heath, caused the Company to be formed
by the filing of a certificate of formation with the New Jersey Department of
Treasury on December 13, 2001.
 
WHEREAS, on August 29, 2008, Hallmark Financial Services, Inc. acquired 80% of
the ownership interests and voting rights in the Company.
 
WHEREAS, the Members have decided to reclassify the ownership interest in the
Company as Units.
 
WHEREAS, the Parties hereto desire to enter into this limited liability company
agreement to effect the reclassification of the ownership interests in the
Company and to set forth their respective rights, duties and obligations with
respect thereto.
 
NOW, THEREFORE, in consideration of the mutual promises of the Parties hereto
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
Parties hereto agree as follows:
 
ARTICLE I
 
Defined Terms; Operation of Company
 
Section 1.01 Definitions.  Within the context of this Agreement, the following
terms shall have the following meanings:
 
“Act” means the New Jersey Limited Liability Company Act.
 
“Adjusted Capital Account” means a Member’s Capital Account, adjusted as
follows: (a) any deficit balance in a Member’s Capital Account shall be reduced
by any amount that the Member is obligated to restore to the Company, or any
amount the Member is treated as obligated to restore to the Company under
Regulation § 1.704-1(b)(2)(ii)(c), Regulation §1.704-2(g) and Regulation
§1.704-2(i)(5); and (b) a Member’s Capital Account shall be adjusted for items
specified in subsections (4), (5), and (6) of Regulation §1.704-1(b)(2)(ii)(d).
 
“Affiliate” means any Person that Controls, is Controlled by or under common
Control with another Person.
 
“Agreement” means this limited liability company agreement, as the same may be
amended from time to time.
 
“Board of Managers” means the board of managers of the Company. The Board of
Managers may be referred to as the “Board of Directors”.


--------------------------------------------------------------------------------



“Book Value” means the adjusted basis of the Company’s property for federal
income tax purposes, with the adjustments provided in accordance with Section
2.04(d) of this Agreement.
 
“Business” means the business of providing professional underwriting management
services, policy issuance and other insurance carrier functions related to
excess automobile and umbrella liability insurance.
 
“Capital Account” means the account established and maintained for each Member
in accordance with Section 2.04 of this Agreement.
 
“Capital Contribution” means the amount of money and the fair market value of
any property contributed to the Company by a Member (net of any liabilities to
which such property is subject or that are assumed by the Company in connection
with such contribution).
 
“Certificate” means the certificate of formation for the Company, and any
amendments thereto.
 
“Class” means Class A, Class B or any other Class of Member that may be
established with respect to the Company, as the context requires.
 
“Class A Manager” means any Manager appointed by the Class A Members in
accordance with Section 5.02 of this Agreement.
 
“Class A Member” means each Person designated as a Class A Member on Exhibit “A”
attached hereto, and any Person who has been approved as a substitute Member of
a Class A Member in accordance with this Agreement. Hallmark Financial Services,
Inc. will be the initial Class A Member.
 
“Class A Units” means Units initially issued to a Class A Member in such
Person’s capacity as a Class A Member.
 
“Class B Manager” means any Manager appointed by the Class B Members in
accordance with Section 5.02 of this Agreement.
 
“Class B Member” means each Person designated as a Class B Member on Exhibit “A”
attached hereto, and any Person who has been approved as a substitute Member of
a Class B Member in accordance with this Agreement. Heath Holdings, LLC shall be
the initial Class B Member.
 
“Class B Units” means Units initially issued to a Class B Member in such
Person’s capacity as a Class B Member.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company” means the limited liability company formed and operated pursuant to
the terms of this Agreement.
 
“Company Minimum Gain” has the same meaning as “partnership minimum gain” set
forth in Regulation §1.704-2(b)(2) and 1.704-2(d).
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise and
“controlling” and “controlled” shall have the meanings correlative hereto.

2

--------------------------------------------------------------------------------



“Covered Person” means a Member, a Manager, any Affiliate of a Member or
Manager, any officers, directors, shareholders, partners or members of a Member
or Manager or their respective Affiliates.
 
“Depreciation” means the amount determined for each Year or other period as an
amount equal to the depreciation, amortization, or other cost recovery deduction
allowable with respect to any Company property for such Year or other period,
except that, if the Book Value of any property differs from its adjusted tax
basis for federal income tax purposes at the beginning of such Year or other
period, Depreciation shall be an amount that bears the same ratio to such
beginning Book Value as the federal income tax depreciation, amortization, or
other cost recovery deduction for such Year or other period bears to such
beginning adjusted tax basis; provided, however, that if the adjusted tax basis
of a property at the beginning of a Year is zero, Depreciation shall be
determined for such property with reference to Book Value using any reasonable
method selected by the Managers.
 
“Electronic Transmission” means any form of communication, not directly
involving the physical transmission of paper, that creates a record that may be
retained, retrieved and reviewed by a recipient thereof, and that may be
directly reproduced in paper form by such a recipient through an automated
process.
 
“Family Member” means, with respect to any natural person, such person’s spouse,
lineal descendants, ancestors, siblings, nephews and nieces, parents and
grandparents, and stepchildren and stepparents, including any such persons by
adoptive relationships.
 
“Majority-In-Interest” of the Members means those Members holding more than
fifty percent (50%) of the applicable Class of Units in the Company.
 
“Managers” means the Persons designated as members of the Board of Managers of
the Company in accordance with Section 5.02 of this Agreement. Except as
specifically provided herein, all actions and decisions of the Managers shall
require the approval of more than fifty percent (50%) of the votes of the
Managers.
 
“Members” means the Persons designated as members on Exhibit “A” attached to
this Agreement, and any Person subsequently admitted as a member in accordance
with the terms of this Agreement.
 
“Member Nonrecourse Debt” has the same meaning as “partner nonrecourse debt” as
set forth in Regulation §1.704-2(b)(4).
 
“Member Nonrecourse Debt Minimum Gain” has the same meaning as “partner
nonrecourse debt minimum gain” as set forth in Regulation §1.704-2(i)(3).
 
“Member Nonrecourse Deductions” has the same meaning as “partner nonrecourse
deductions” as set forth in Regulation §1.704-2(i)(2).
 
“Net Distributable Proceeds” means gross cash or property received by the
Company from all sources, increased by reductions in Reserves that reduced Net
Distributable Proceeds for prior periods, and reduced by the portion used (i) to
pay Company expenses, including principal and interest payments under any of the
Company’s debt obligations, (ii) to make investments and capital expenditures,
(iii) to fund Reserves and (iv) to fund the Company’s normal working capital
requirements.

3

--------------------------------------------------------------------------------



“Nonrecourse Deductions” has the meaning set forth in Regulation §1.704-2(b)(1).
 
“Ownership Percentage Interest” means the percentage determined in accordance
with Section 2.03 of this Agreement.
 
“Person” means any individual or any partnership, corporation, estate, trust,
limited liability company or other legal entity.
 
“Profits” and “Losses” mean, for each Year or other period, an amount equal to
the Company’s taxable income or loss for such Year or period, determined in
accordance with §703(a) of the Code (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to §703(a)(1)
of the Code shall be included in taxable income or loss), with the following
adjustments:
 
(a) Any income that is exempt from federal income tax and not otherwise taken
into account in computing Profits and Losses shall be added to such taxable
income or loss.
 
(b) Any expenditures described in §705(a)(2)(B) of the Code or treated as
§705(a)(2)(B) expenditures pursuant to Regulation §1.704-1(b)(2)(iv)(i), and not
otherwise taken into account in computing Profits and Losses shall be subtracted
from such taxable income or loss.
 
(c) If the Book Value property is adjusted pursuant to Section 2.04(d)(ii) of
this Agreement, the amount of such adjustment shall be taken into account as
gain or loss from the disposition of such property for purposes of computing
Profits or Losses.
 
(d) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Book Value of the asset disposed of,
notwithstanding that the adjusted tax basis of such asset differs from its Book
Value.
 
(e) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Year or other period as
determined in accordance with this Agreement.
 
(f) To the extent adjustment to the adjusted tax basis of any Company asset
pursuant to §734(b) or §743(b) of the Code is required, pursuant to Regulations
§1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be allocated to
the Members in a manner consistent with the manner in which their Capital
Accounts are required to be adjusted pursuant to such section of the
Regulations.
 
(g) Items of income, gain, loss or deduction allocated pursuant to Section 4.02
shall be excluded from Profits and Losses.
 
“Regulations” or “Treasury Regulations” means the income tax regulations
promulgated under the Code, as such regulations may be amended from time to
time.

4

--------------------------------------------------------------------------------



“Reserves” means amounts set aside (a) to pay future costs or expenses that are
anticipated to exceed cash available to pay such costs or expenses when due or
(b) for such other reasonable and legitimate business purposes, in each case as
determined in the sole discretion of the Managers.
 
“Sale of the Company” means the sale of the Company to an un-Affiliated Person
or group of un-Affiliated Persons pursuant to which such party or parties
acquire (i) all of the issued and outstanding Units (whether by merger,
consolidation or Transfer of Units) or (ii) all or substantially all of the
Company’s assets determined on a consolidated basis.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute then in effect, and any reference to a particular section
thereof shall include a reference to the comparable section, if any, of any such
similar Federal statute, and the rules and regulations promulgated thereunder.
 
“Subsidiary” of the Company means any other Person whose (a) securities having
ordinary voting power to elect a majority of the board of directors, managers or
general partners (or other persons having similar functions) or (b) other
ownership interests (including partnership and limited liability company
interests) ordinarily constituting a majority interest in the capital, profits,
distributions or cash flow of such Person, are at the time, directly or
indirectly, owned or controlled by the Company, or by one or more other
Subsidiaries of the Company, or by the Company and one or more of its
Subsidiaries.
 
“Transfer” means to sell, convey, transfer, syndicate, assign, mortgage, pledge,
hypothecate or otherwise encumber or dispose of in any way, including pursuant
to equitable or other distribution after divorce or separation or by operation
of law or otherwise, any Unit.
 
“Unit” means an ownership interest in the Company, including all of the rights
and obligations in connection therewith under this Agreement and the Act.
 
“Year” means the fiscal year of the Company as set forth in Section 6.03 of the
Agreement.
 
Section 1.02 Other Definitions. Each of the following defined terms has the
meaning given such term in the Section set forth opposite such defined term:
 
Defined Term
 
Section
         
Annual Budget
   
5.04
(f)
Claim
   
9.03
(a)
Communications
   
11.01
 
Damages
   
9.02
 
Drag-Along Members
   
7.07
(a)
Drag-Along Notice
   
7.07
(a)
Indemnified Party
   
9.03
(a)
New Units
   
2.01
(c)(i)
Notice
   
9.03
(a)
Offered New Units
   
2.01
(b)(i)
Participating Member
   
7.07
 
Preemptive Members
   
2.01
(b)(i)
Preemptive Notice of Acceptance
   
2.01
(b)(ii)
Preemptive Offer
   
2.01
(b)(i)
Proportionate Percentage
   
2.01
(b)(i)
Preemptive Offer Closing Date
   
2.01
(b)(i)
Tax Distribution
   
3.04
 
Tax Matters Partner
   
6.05
(a)
Transferring Member
   
7.06
(a)


5

--------------------------------------------------------------------------------


 
Section 1.03 Formation; Name. The Company was formed by the filing of the
Certificate by an authorized Person. The Members hereby agree to operate the
Company as a limited liability company under the terms of this Agreement and the
Act. Whenever the terms of this Agreement conflict with the Act, the terms of
this Agreement shall control, except with respect to any matters contained in
the Act that cannot be modified or waived by a limited liability company
agreement. The Company shall be operated under the name “Heath XS, LLC.” The
Managers or an authorized Person shall file such other certificates and
documents as are necessary to qualify the Company to conduct business in any
jurisdiction in which the Company conducts business. A copy of the Certificate
shall be provided to any Member on request.
 
Section 1.04 Registered Agent and Office; Principal Office. The registered agent
and office of the Company required under the Act shall be as designated in the
Certificate, and may be changed by the Managers in accordance with the Act. The
principal business office of the Company shall be located at 59 South Finley
Ave., Basking Ridge, NJ 07920, or such other address as shall be designated by
the Managers.
 
Section 1.05 Purpose. The purpose and business of the Company is to engage in
the Business. The Company is authorized to engage in any business or activity
that may be engaged in by a limited liability company under the Act, and do any
and all acts and things necessary, appropriate, incidental to, or convenient for
the furtherance and accomplishment of its purposes.
 
Section 1.06 Term. The term of the Company commenced on the date of filing of
the Certificate, and the Company shall continue until the Company is terminated
in accordance with Article VIII.
 
Section 1.07 Title to Property. All real and personal property owned by the
Company shall be owned by the Company as an entity and no Member shall have any
ownership interest in such property in the Member’s individual name or right,
and each Member’s Units shall be personal property for all purposes. The Company
shall hold all of its real and personal property in the name of the Company and
not in the name of any Member.
 
Section 1.08   Waiver of Partition. No Member shall either directly or
indirectly take any action to require partition or appraisement of the Company
or of any of its assets or properties or cause the sale of any Company property,
and notwithstanding any provisions of applicable law to the contrary, each
Member hereby irrevocably waives any and all right to maintain any action for
partition or to compel any sale with respect to such Member’s Units, or with
respect to any assets or properties of the Company, except as expressly provided
in this Agreement.
 
Section 1.09   Partnership Status. The Members intend that the Company shall be
treated as a partnership for United States federal, state and local tax purposes
to the extent such treatment is available, and agree to file all tax returns and
take all tax positions in a manner consistent with such treatment. The Members
agree to take such actions as may be necessary to receive and maintain such
treatment and refrain from taking any actions inconsistent with such treatment.

6

--------------------------------------------------------------------------------



ARTICLE II
 
Capital Contributions; Units; Capital Accounts


Section 2.01 Class of Units; Capital Contributions. The Company shall initially
issue Class A Units and Class B Units. 
 
(a) Class A Units and Class B Units shall be issued in exchange for Capital
Contributions, the amount of which shall be as set forth in the books and
records of the Company.
 
(b) Preemptive Rights.
 
(i) In the event that the Company shall propose after the date hereof to issue
and sell any Units or any rights to subscribe for or purchase pursuant to any
option or otherwise any Units (collectively “New Units”) or enter into any
contracts relating to the issuance or sale of any New Units, each of the Class A
Members and Class B Members (“Preemptive Members”) shall have the right to
purchase, at the price and on the terms that the Company proposes to issue and
sell the New Units, a number of the additional New Units based on each such
Preemptive Member’s Ownership Percentage Interest (“Proportionate Percentage”).
The Company shall offer to sell to each Preemptive Member its Proportionate
Percentage of such New Units (“Offered New Units”) at the price and on the terms
described above, which shall be specified by the Company in a written notice
delivered to each Preemptive Member (“Preemptive Offer”). The Preemptive Offer
shall by its terms remain open for a period of at least fifteen (15) calendar
days from the date of delivery thereof and shall specify the date (“Preemptive
Offer Closing Date”) on which the Offered New Units will be sold to accepting
Preemptive Members (which shall be at least thirty (30) calendar days but not
more than ninety (90) calendar days from the date written notice of the
Preemptive Offer is delivered). In the event that the Offered New Units consist
of more than one Class of Units being offered, each Preemptive Member exercising
such Preemptive Member’s preemptive rights hereunder shall be required to
purchase an equal percentage of each such Class of such Offered New Units. 
 
(ii) Each Preemptive Member shall have the right, during the period prior to the
Preemptive Offer Closing Date to purchase any or all of its Proportionate
Percentage of the Offered New Units at the purchase price and on the terms
stated in the Preemptive Offer. Notice by any Preemptive Member of its
acceptance, in whole or in part, of a Preemptive Offer shall be in writing (a
“Preemptive Notice of Acceptance”) signed by such Preemptive Member and
delivered to the Company prior to the Preemptive Offer Closing Date, setting
forth the number of Offered New Units such Preemptive Member elects to purchase.
 
(iii) Each Preemptive Member shall have the additional right to offer in its
Preemptive Notice of Acceptance to purchase any of the Offered New Units not
accepted for purchase by any other Preemptive Members, in which event such
Offered New Units not accepted by such other Preemptive Members shall be deemed
to have been offered to and accepted by the Preemptive Members exercising such
additional right under this paragraph Section 2.01(b)(iii), pro rata in
accordance with their respective Proportionate Percentages (determined without
regard to those Preemptive Members not electing to purchase their full
respective Proportionate Percentages under the foregoing Section 2.01(b)(ii)) on
the same terms and conditions as those specified in the Preemptive Offer, but in
no event shall any such electing Preemptive Member be allocated a number of New
Units in the Company in excess of the maximum number of Offered New Units such
Preemptive Member has elected to purchase in its Preemptive Notice of
Acceptance.

7

--------------------------------------------------------------------------------



(iv) In the case of any Preemptive Offer, if Preemptive Notices of Acceptance
given by the Preemptive Members do not cover in the aggregate all of the Offered
New Units, the Company may during the ninety (90) calendar day period following
the Preemptive Offer Closing Date sell to any other Person or Persons all or any
part of the New Units not covered by the Preemptive Notices of Acceptance, but
only on the terms and conditions that are no more favorable to such Person or
Persons than those set forth in the Preemptive Offer and subject to and
conditioned upon such Person(s) compliance with Section 7.02 with respect to
admission as a new Member.
 
(v) The preemptive rights established by this Section 2.01(b) shall have no
application to the issuance and sale by the Company of any Units or other equity
securities of the Company: (a) in connection with any distribution or
recapitalization of the Company; (b) to banks, equipment lessors or other
financial institutions pursuant to a debt financing or equipment leasing
transaction approved by the Managers (in their sole discretion); (c) to
employees, officers, consultants or other Persons performing services for the
Company (if issued solely because of any such Person’s status as an employee,
officer, consultant or other Person performing services for the Company and not
as part of any offering of Units or equity securities) whether or not pursuant
to or any equity incentive plan approved by the Managers (in their sole
discretion) and (d) in connection with a merger, consolidation, acquisition or
similar business combination approved by the Managers (in their sole
discretion).
 
(vi) Notwithstanding anything to the contrary in this Agreement, the Company
shall neither issue nor sell any Class B Units other than the Class B Units
issued to the Class B Member on the date of this Agreement.
 
Section 2.02 Additional Capital Contributions. No Member shall be obligated to
make any additional Capital Contributions to the Company.
 
Section 2.03 Ownership Percentage Interests. Each Member shall have the
Ownership Percentage Interest in the Company determined by dividing the number
of Units owned by such Member by the total number of Units issued and
outstanding. The Ownership Percentage Interest of each Member shall be set forth
next to such Member’s name on Exhibit “A” attached hereto.
 
Section 2.04 Capital Accounts. A Capital Account shall be maintained and
adjusted for each Member in accordance with the following provisions:
 
(a) Additions to Capital Accounts. To each Member’s Capital Account there shall
be added the Member’s Capital Contributions and the Member’s distributive share
of Profits and any items of income or gain which are allocated separately from
Profits under Section 4.02.
 
(b) Subtractions from Capital Accounts. From each Member’s Capital Account there
shall be subtracted the amount of money and the Book Value of any Company
property distributed to the Member (net of any liabilities to which the property
is subject or that are assumed by the Member in connection with the
distribution), and the Member’s distributive share of Losses and any items of
expenses or losses which are allocated separately from Losses under Section
4.02.
 
(c) Transfers. If any Unit is transferred in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the transferred Unit.

8

--------------------------------------------------------------------------------



(d) Book Values. For purposes of determining a Member’s Capital Contributions
and Capital Account, property held by the Company shall be taken into account in
accordance with the following provisions:
 
(i) The Book Value of any property contributed by a Member to the Company
initially shall be the gross fair market value of the property.
 
(ii) The Book Value of all Company property shall be adjusted to equal the
respective gross fair market values of the property as of the following times,
unless the Managers determine that such adjustment is not necessary to reflect
the economic arrangement among the Members: (A) the acquisition of an additional
Unit by any new or existing Member in exchange for services or more than a
de minimis Capital Contribution; (B) the distribution by the Company to a Member
of more than a de minimis amount of cash or property as consideration for a
Unit; or (C) the liquidation of the Company within the meaning of Regulation
§1.704-1(b)(2)(ii)(g). If any property is distributed to a Member, the Book
Value of such property shall be adjusted to equal the gross fair market value of
such property immediately before such distribution.
 
(iii) The Book Values of Company property shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such property pursuant to
§734(b) or §743(b) of the Code, but only to the extent that such adjustments are
taken into account in determining Capital Accounts pursuant to Regulation
§1.704-1(b)(2)(iv)(m).
 
(iv) The Book Value of Company property shall be adjusted by the Depreciation
taken into account with respect to such property.
 
Section 2.05 Compliance with Regulations. The foregoing provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with §704(b) of the Code and the Regulations issued thereunder, and shall be
interpreted and applied in a manner consistent with such Regulations. If the
Managers determine that it is appropriate to modify the manner in which the
Capital Accounts are computed or any items are allocated under Article 4 in
order to comply with such Regulations, the Managers may make such modification,
provided that such modification shall not have a material effect on the amounts
distributable to any Member.
 
Section 2.06 No Interest. No interest shall be paid on any Capital Contributions
or Capital Account balance of any Member.
 
Section 2.07 No Deficit Make-Up. No Member shall be obligated to the Company or
to any other Member solely because of a deficit balance in such Member’s Capital
Account.
 
ARTICLE III
 
Distributions
 
Section 3.01 Distributions of Net Distributable Proceeds. Net Distributable
Proceeds shall be distributed to the Members at such times, but in no event less
than at least annually (which annual distributions can be deferred at the option
of the Board of Managers until a date no later than 20 business days following
finalization of the annual audit of the consolidated financial statements of the
Class A Member), and in such amounts as shall be determined by the Managers.
Notwithstanding the preceding sentence, Net Distributable Proceeds shall be
distributed to the Class B Member upon the occurrence of the Option Closing as
set forth in Section 7.05 of this Agreement. Net Distributable Proceeds shall be
distributed among the Members in proportion to their Ownership Percentage
Interests. The foregoing shall be subject to the provisions of Section 3.04.

9

--------------------------------------------------------------------------------



Section 3.02 Amounts Withheld. The Company is authorized to withhold from
distributions or with respect to allocations and pay over to any federal, state,
local or foreign government any amounts required to be withheld with respect to
any Member pursuant to any provisions of federal, state, local or foreign law.
All amounts so withheld shall be treated as amounts distributed to the Members
pursuant to Section 3.01 of this Agreement, depending upon the source of the
income that gives rise to the withholding obligation. To the extent any amount
withheld with respect to a Member pursuant to this Section 3.02 for any Year
exceeds the amount distributable to such Member pursuant to Section 3.01 for
such Year, such Member shall repay such excess to the Company within ten (10)
days after such Member receives written notice from the Company of the amount of
such excess.
 
Section 3.03 Tax Distributions. The Managers shall cause the Company to
distribute to each Member for each Year to the extent cash is available for
distribution an amount of cash which equals (A)(i) the amount of net taxable
income allocable to the Member in respect of such Year multiplied by (ii) the
combined effective maximum individual federal, state and local income tax rate
attributable to such taxable income (determined as if all Members were residents
of New Jersey and taking into account the deductibility of state and local
income taxes for federal income tax purposes), reduced by (B) any amounts
withheld by the Company for federal, state and local income taxes with respect
to the Member for such year (the “Tax Distribution”). Tax Distributions shall be
made no later than ninety (90) days after the end of the Year, and shall be made
quarterly during the Year based upon the Managers’ estimates of the net taxable
income for the Year. Tax Distributions shall be treated as an advance against
and correspondingly reduce amounts otherwise distributable to the Member (other
than amounts to be distributed as a return of capital) and not as additional
distributions. 
 
Section 3.04 Indemnification Set Off. Notwithstanding anything to the contrary,
if Jeffrey L. Heath fails to make all or a portion of an applicable
indemnification payment to the Class A Member (or the election of the Class A
Member, the Company) under the Purchase Agreement, the Managers shall be
required, at the election of the Class A Member, to pay any Net Distributable
Proceeds otherwise distributable to the Class B Member under Section 3.01
directly to the Class A Member (or to retain such amounts in the Company) in the
amount of the defaulted amount until such time as such defaulted amount is fully
satisfied.
 
ARTICLE IV
 
Profits and Losses
 
Section 4.01 General Allocation of Profits and Losses. After taking into account
any special allocations pursuant to Section 4.02 and subject to any limitations
contained therein, Profits, Losses and, to the extent necessary, individual
items of income, gain, loss or deduction, of the Company shall be allocated
among the Members in a manner such that the Capital Account of each Member,
immediately after making such allocation, is, as nearly as possible, equal
(proportionately) to the distributions that would be made to such Member if the
Company were dissolved, its affairs wound up and its assets sold for cash equal
to their Book Value, all Company liabilities were satisfied (limited with
respect to each nonrecourse liability to the Book Value of the assets securing
such liability), and the net assets of the Company were distributed in
accordance with Article III to the Members immediately after making such
allocation.

10

--------------------------------------------------------------------------------



Section 4.02 Special Allocations.
 
(a) Limitation on Allocation of Items of Loss or Deduction. No items of loss or
deduction may be allocated to any Member to the extent such allocation would
result in an Adjusted Capital Account deficit balance for such Member. Any items
of loss or deduction that are prohibited to be allocated to a Member under the
preceding sentence shall be reallocated among the other Members to whom such
limitation does not apply in accordance with their relative Ownership Percentage
Interests. If, at the end of a Year, any Member has an Adjusted Capital Account
deficit balance, such Member shall be allocated items of gross income and gain
to the extent necessary to eliminate such deficit balance.
 
(b) Nonrecourse Deductions and Company Minimum Gain Chargeback. Nonrecourse
Deductions shall be allocated among the Members in accordance with their
Ownership Percentage Interests. If there is a net decrease in Company Minimum
Gain for any Year, each Member shall be allocated the next available items of
income and gain for such Year (and for subsequent Years if necessary) equal to
such Member’s share of the net decrease in Company Minimum Gain as determined in
accordance with Regulation §1.704-2(g) and the “minimum gain chargeback”
requirement of Regulation §1.704-2(f).
 
(c) Member Nonrecourse Deductions and Chargeback. Member Nonrecourse Deductions
for any Year shall be allocated to the Member who bears the economic risk of
loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable as determined under Regulation
§1.704-2(i). If there is a net decrease in Member Nonrecourse Debt Minimum Gain
in any Year, each Member shall be allocated items of income and gain for such
Year (and for subsequent Years if necessary) equal to such Member’s share of the
net decrease in Member Nonrecourse Debt Minimum Gain in accordance with
Regulation §1.704-2(i)(4).
 
(d) Qualified Income Offset. Any Member who unexpectedly receives, with respect
to the Company, an adjustment, allocation, or distribution of any item described
in subsections (4), (5), or (6) of Regulation §1.704-1(b)(2)(ii)(d) shall be
allocated items of income and gain in an amount sufficient to eliminate such
Member’s Adjusted Capital Account deficit balance arising thereby as quickly as
possible, in accordance with the “qualified income offset” rule of Regulation
§1.704-1(b)(2)(ii)(d)(3).
 
(e) Gross Income Allocation. In the event any Member has a deficit Capital
Account at the end of any Year which is in excess of the sum of (i) the amount
such Member is obligated to restore pursuant to any provision of this Agreement
and (ii) the amount such Member is deemed to be obligated to restore pursuant to
the penultimate sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the
Regulations, each such Member shall be specially allocated items of Company
income and gain in the amount of such excess as quickly as possible, provided
that an allocation pursuant to this Section 4.02(e) shall be made only if and to
the extent that such Member would have a deficit Capital Account in excess of
such sum after all other allocations provided for in this Article IV have been
made as if Section 4.02(d) hereof and this Section 4.02(e) were not in the
Agreement.
 
(f) Curative Allocations. The special allocations set forth in this Section 4.02
are intended to comply with the requirements of the Regulations under §704(b) of
the Code. It is the intent of the Members that all such special allocations
shall be offset with other special allocations. Accordingly, to the extent
consistent with the Regulations, to the extent that any such special allocations
are made to a Member, subsequent offsetting special allocations shall be made to
such Member such that the net amount of all items of income, gain, loss and
deduction allocated to each Member is the same that would have been allocated to
each Member if no special allocations had been made to any Member, taking into
account future special allocations that, although not yet made, are likely to
offset previous special allocations.

11

--------------------------------------------------------------------------------



Section 4.03 Allocation During Year. For purposes of determining Profits,
Losses, or any other items allocable to any period ending on a date other than
the last day of the Company’s Year, Profits, Losses, and any such other items
shall be allocated among such periods using such method permitted by §706 of the
Code and the Regulations thereunder as shall be chosen by the Managers.
 
Section 4.04 Tax Allocations.
 
(a) General Allocation. Except as otherwise provided in this Section 4.04, items
of income, gain, loss and deduction as determined for federal income tax
purposes shall be allocated in the same manner as the related items of Profits,
Losses, or specially allocated items. Tax credits shall be allocated in
accordance with Regulation §1.704-1(b)(4)(ii).
 
(b) Contributed Property. In accordance with §704(c) of the Code and the
Regulations thereunder, income, gain, loss, and deduction with respect to any
property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its Book Value.
 
(c) Revaluations. If the Book Value of any property is adjusted pursuant to
Section 2.04(d)(ii) of this Agreement, income, gain, loss and deduction with
respect to such property shall be allocated among the Members so as to take
account of any variation between the adjusted basis of such property for federal
income tax purposes and its Book Value in the same manner as under §704(c) of
the Code and the Regulations thereunder.
 
(d) No Effect on Capital Accounts. Allocations pursuant to this Section 4.04 are
solely for purposes of federal, state, and local taxes and shall not affect, or
in any way be taken into account in computing, any Member’s Capital Account or
share of Profits, Losses, or other items or distributions pursuant to any
provision of this Agreement.
 
(e) Allocation Method. The method for making allocations pursuant to Section
4.04(b) and Section 4.04(c) shall be such method permitted by Regulation Section
1.704-3 as shall be selected by the Managers. The provisions of this Section
4.04(e) (and other related provision in this Agreement) pertaining to the
allocation of items of Company income, gain, loss, deductions, and credits shall
be interpreted consistently with the Treasury Regulations, and to the extent
unintentionally inconsistent with such Treasury Regulations, shall be deemed to
be modified to the extent necessary to make such provisions consistent with the
Treasury Regulations.
 
Section 4.05 754 Election. The Managers (based on the vote of more than fifty
percent (50%) of the Managers) shall have the sole discretion to determine
whether the Company should make an election under Section 754 of the Code.

12

--------------------------------------------------------------------------------



ARTICLE V
 
Management of Company
 
Section 5.01 General Provisions Concerning Management. The powers of the Company
shall be exercised by or under the authority of, and the business and affairs of
the Company shall be managed under the direction of, the Managers. No Member
(other than in such Person’s capacity as a Manager) has the authority or power
to act for or on behalf of the Company, to do any act that would be binding on
the Company or to incur any expenditures on behalf of the Company.
 
Section 5.02 Appointment, Term and Actions of Managers. The Company shall have a
Board of Managers consisting of three (3) Managers, two (2) of whom will be
appointed by the affirmative vote of a Majority-in-Interest of the Class A
Members (the “Class A Managers”) and one (1) of whom will be appointed by the
affirmative vote of a Majority-in-Interest of the Class B Members (the “Class B
Managers”). The initial Class A Managers shall be Mark J. Morrison and Jeffrey
R. Passmore. The initial Class B Manager shall be Jeffrey L. Heath. The Board of
Managers will have three (3) votes. Each Manager shall have one (1) vote. The
Class A Member may expand the Board of Managers to a size not to exceed five (5)
Managers, and all such additional seats shall be designated solely by the Class
A Member.
 
Section 5.03 Resignation and Removal of Managers. Each Manager shall serve until
death, resignation, or removal in accordance with this Agreement. A Manager may
resign at any time upon giving written notice of resignation to the Members and
all other Managers. A Class A Manager may be removed at any time (with or
without cause) by the affirmative vote of a Majority-in-Interest of the Class A
Members. A Class B Manager may be removed at any time (with or without cause) by
the affirmative vote of a Majority-in-Interest of the Class B Members. If a
Manager ceases to serve as a Manager at any time for any reason, the resulting
vacancy shall be filled by a Manager appointed in accordance with Section 5.02
(i.e., the Class A Members shall designate the individual(s) to fill any vacancy
resulting from the removal or other cessation of service of a Manager originally
appointed by the Class A Members). 
 
Section 5.04 Actions Requiring Consent of Managers and Members. All actions of
the Managers, including but not limited to the matters set forth in this Section
5.04 shall require the consent of more than fifty percent (50%) of the votes of
the Managers; provided, however that the actions set forth in Section 5.04(b)
shall require the unanimous consent of the Members. Except as required by
applicable law, or as otherwise set forth herein, the Managers may delegate the
day-to-day operations of the Company to the President (or other officers of the
Company, as properly designated by the Managers and/or the President at the
direction of the Managers), who will be appointed by the Managers. To the extent
any such agreement is in effect, the President’s duties and terms of employment
will be as set forth in such employment agreement between the Company and/or its
Subsidiaries and the President..
 
(a) The actions requiring the approval of the Managers are:
 
(i) any act other than in the ordinary course of business of the Company or any
of its Subsidiaries material to the financial condition or operation of the
Company or any of its Subsidiaries taken as a whole;
 
(ii) borrowing money in the name of the Company or any Subsidiary or
guaranteeing obligations of any Person or utilizing assets of the Company or any
Subsidiary as security for any loans or other obligations whether such loans or
obligations are those of the Company or of any other Person;
 
(iii) the review and approval of an annual business plan to be submitted by the
President within forty-five (45) days prior to the end of each Year (and any
updates to that plan during the year as required), which shall include, but not
be limited to, an approval of an operations budget, capital expenditures, debt
financing requirements and capital lease arrangements (the “Annual Budget”);
 

13

--------------------------------------------------------------------------------



(iv) the approval of any action that may result in a material deviation from the
Annual Budget;
 
(v) the purchase, lease or other acquisition, use or benefit of: assets,
properties, rights or privileges, whether any of the foregoing be real or
personal, tangible or intangible, of any kind or description, whether
income-producing or not if such purchase, lease or other acquisition involves a
transaction or series of transactions valued in excess of $50,000, and except
for transactions accounted for in the Annual Budget;
 
(vi) declaration or payment of any distribution to any Member, except as
otherwise required by the terms of this Agreement;
 
(vii) entering into contracts or other agreements by the Company or any of its
Subsidiaries with any Manager, Member or any Person related to or Affiliated
with any Manager or Member;
 
(viii) commencement of any litigation or filing of any counterclaim in respect
of then existing litigation, other than for the collection of accounts
receivable;
 
(ix) approval of the creation of any Subsidiaries and the adoption of governance
agreements or arrangements in respect thereof, or any other investment in, or
the acquisition of stocks or bonds of, other Persons or any equity interest in
any other Person;
 
(x) loaning money to any Person;
 
(xi) assuming on behalf of the Company or any of its Subsidiaries any binding
obligations with respect to a collective bargaining agreement;
 
(xii) adoption, approval or termination of any employee benefit plan (as defined
in the Employee Retirement Income Security Act of 1974, as amended, and the
rules and regulations promulgated thereunder) or material welfare plans for any
employees of the Company or any of its Subsidiaries, including retirement plans
(including any plans relating to post retirement medical benefits other than as
required by law), severance plans, deferred compensation plans and health plans;
 
(xiii) Actions (whether or not permitted to be taken without the consent of the
Managers pursuant to any exception above) determined by the Chief Executive
Officer of the Class A Member, or by the Managers of the Company, to require the
consent of the Managers.
 
(b) The actions requiring unanimous consent of the Members are:
 
(i) the authorization or approval of any voluntary declaration of bankruptcy of
the Company or any of its Subsidiaries;
 
(ii) the divestiture on behalf of the Company or any of its Subsidiaries of any
business, operation or entity (whether by asset purchase, stock purchase, merger
or otherwise) material to the Company and its Subsidiaries collectively;
including without limitation the sale to any third party of certain equity
securities in the Company’s Subsidiaries, which for the avoidance of doubt shall
not be subject to the provisions of Section 2.01(c) of the Agreement;

14

--------------------------------------------------------------------------------



(iii) the sale, pledge, mortgage, lease, exchange, or grant options for the
purchase, lease or exchange, of any of the Company or any of its Subsidiaries’
assets material to the business or operations of the Company and its
Subsidiaries, other than in the ordinary course of business; provided that for
purposes of clause (ii) and (iii), “material” shall mean assets, business or
operations representing more than 50% of the Pre-Tax Income of the Company,
Hardscrabble, LLC and their Subsidiaries;
 
(iv) causing the Company to purchase any Member’s Units, other than in respect
of any purchase pursuant to Article VII;
 
(v) approval of any Additional Capital Contributions;
 
(vi) unless such change does not materially adversely affect the Class B Member,
approval of any tax elections of the Company or any of its Subsidiaries,
including any election that would result in the Company being taxed as other
than a “partnership” for federal income tax purposes, including electing to be
taxed as other than a “partnership” by filing Internal Revenue Service Form
8832, “Entity Classification Election”;
 
(vii) approving or adopting any revocation of the Certificate of Formation or,
unless such change does not adversely affect the rights of the Class B Member or
conflict with any provision herein, approving or adopting any amendment or
restatement of the Certificate of Formation of the Company;
 
(viii) the authorization or approval of any plan of dissolution of the Company
or any of its Subsidiaries, any liquidating distribution of the Company or any
of its Subsidiaries’ assets or other action relating to the dissolution or
liquidation of the Company or any of its Subsidiaries;
 
(ix) changing the location of the Company’s principal business office, unless
such change does not require the Class B Manager’s principal place of business
to relocate more than ten miles from Basking Ridge, New Jersey;
 
(x) in the event the Class A Member or any Affiliate of the Class A Member
becomes the carrier with respect to any business, decreasing the commission on
gross written premium, less cancellations and returned premiums according to the
Company's books and records below the greater of (A) twenty-three percent (23%)
written on a non-admitted basis and twenty-two and one-half percent (22.5%)
written on an admitted basis and (B) the commission rate in effect with any
carrier at the time the Class A Member or any Affiliate of the Class A Member
becomes the carrier.
 
Section 5.05 Meetings of Managers and Members; Written Consents. Meetings of the
Managers may be called by any Manager upon 24 hours advance notice by phone or
email or other reasonable means. Meetings of the Members may be called by any
Manager or at the request of Members holding at least fifty percent (50%) of the
Class A Units or Class B Units upon 24 hours advance notice by phone or email or
other reasonable means. Any Manager or Member may participate in a meeting by
means of conference telephone or similar communications equipment by means of
which all Persons participating in the meeting can hear and speak to each other
at the same time or in sequence, and participation in a meeting pursuant to this
provision shall constitute presence at the meeting. Any action required or
permitted to be taken at a meeting may be taken without a meeting if a consent,
in writing, setting forth the action so taken shall be signed by the Managers or
Members required to approve such action. A quorum of the Board of Managers shall
be 2 Managers. Both Members shall be present at a meeting of the Members.
Approval of matters at any meeting of the Members shall requires the consent of
more than fifty percent (50%) of the outstanding Units, subject to any matters
that require unanimous consent of the Members pursuant to Section 5.04(b).

15

--------------------------------------------------------------------------------



Section 5.06 Fiduciary Duties. Except as expressly provided in this Agreement,
notwithstanding any other provision of law or equity, each Member and Manager
shall, to the maximum extent permitted by the Act, owe no duties (including no
fiduciary duties) to the Company or any other Person bound by this Agreement.
The provisions of this Agreement, to the extent that they restrict or eliminate
the duties and liabilities of a Covered Person to the Company or its Members
otherwise existing at law or in equity, are agreed by the Parties hereto to
replace such other duties and liabilities of such Covered Person.
 
Section 5.07 Actions of Members.  The Members hereby agree and acknowledge that
any actions which the Members are permitted to take pursuant to the terms of the
Act shall be superseded by the terms of this Agreement to the extent that the
Agreement provides the Managers the right to take all such actions without the
Members’ approval.
 
Section 5.08 Contracts with Affiliates. The Company may enter into contracts and
agreements for property or services in the ordinary course of business with any
Manager, Member or any Person related to or Affiliated with any Manager or
Member, provided such contracts and agreements are on terms and conditions which
are on arms length terms or otherwise approved by a majority of the
disinterested Managers. If the Board of Managers determines that the Company
requires additional funding, the Class A Member may make loans to the Company on
prevailing market terms as determined by the Board of Managers.
 
Section 5.09 Company Expenses. Each Manager or Member shall be reimbursed for
all expenses incurred by the Manager or Member for or on behalf of the Company
consistent with the corporate policies of the Class A Member, including
reasonable travel expenses of any Member or Manager to attend meetings at the
Company’s principal business office or other locations as determined by the
Managers.
 
ARTICLE VI
Books and Records; Tax and Financial Matters
 
Section 6.01 Bank Accounts. All funds of the Company shall be deposited in a
bank account or accounts opened in the Company’s name. The Managers shall
determine the institution or institutions at which the accounts will be opened
and maintained, the types of accounts, and the Persons who will have authority
with respect to the accounts and the funds therein.
 
Section 6.02 Books and Records. During the term of existence of the Company, the
Managers shall keep or cause to be kept complete and accurate books and records
of the Company and supporting documentation of the transactions with respect to
the conduct of the Company’s business. The books and records shall be maintained
in accordance with GAAP and shall be available at the Company’s principal office
for examination by any Member or the Member’s duly authorized representative for
any purpose reasonably related to such Member’s Units in the Company at any and
all reasonable times during normal business hours. The Company will maintain the
following records, among others, at its principal office:

16

--------------------------------------------------------------------------------



(a) A current list of the full name and last known business address of each
Member;
 
(b) A copy of the Certificate of Formation and all amendments thereto together
with executed copies of any powers of attorney pursuant to which such
Certificate of Formation has been executed;
 
(c) Copies of the Company’s federal, foreign, state and local income tax returns
and reports, if any, for the three most recent Years;
 
(d) Copies of this Agreement including all amendments thereto;
 
(e) Any financial statements of the Company for the seven most recent fiscal
Years of the Company or such longer period as the Managers may determine;
 
(f) A writing or other data compilation from which information can be obtained
through retrieval devices into reasonable usable form setting forth the
following:
 
(i) the amount of cash and a description and statement of the agreed value of
the other property or services contributed by each Member and which each Member
has agreed to contribute;
 
(ii) the times at which or events on the happening of which any Additional
Capital Contributions agreed to be made by any Member are to be made; and
 
(iii) A record of the Capital Account of each Member.
 
Section 6.03 Fiscal Year. The fiscal year of the Company shall be the twelve
months ending December 31. A fiscal quarter shall be a period of three months
ending on the last day of the fiscal year and on the last day of March, June and
September, respectively. 
 
Section 6.04 Reports. The Managers shall be responsible for the preparation of
financial reports of the Company and the coordination of financial matters of
the Company with the Company’s accountants. The Managers shall have the right to
select the Company’s independent certified public accountants (which may be the
same as the independent certified public accountants of the Class A Member with
respect to its annual audit) .
 
(a) The Company shall make available to the Class A Members and Class B Members
within thirty (30) days of the end of each quarter (other than the last month of
the Company’s fiscal year) the following financial statements:
 
(i) a balance sheet of the Company as of the last day of the month;
 
(ii) a statement of income or loss of the Company for such month and for the
entire fiscal year through the end of the month; and
 
(iii) a statement of the Company’s cash flow for such month and for the entire
fiscal year through the end of the month.
 
(b) The quarterly financial statements provided for above need not be reviewed
or audited by Company’s independent certified public accountants, but shall be
prepared in accordance with GAAP, applied on a consistent basis.

17

--------------------------------------------------------------------------------



(c) As soon as practicable after the close of each fiscal Year of the Company,
the Company shall cause to be prepared a financial report of the Company for
such fiscal Year, including a balance sheet as of the last day of such fiscal
Year, a statement of income and loss of the Company for the fiscal Year and a
statement of the Company’s cash flow for the fiscal Year, and a schedule of
distributions to the Members and allocations of Profit or Loss during the fiscal
Year. Such balance sheet, statement of income and loss and statement of cash
flow shall be prepared in accordance with GAAP applied on a consistent basis and
shall be audited in accordance with generally accepted auditing standards by the
Company’s firm of independent public accountants and the cost thereof shall be
borne by the Company. Such annual financial reports of the Company shall be
promptly (but in no event later than one hundred twenty (120) days after the end
of the Year) transmitted to each Class A Member and Class B Member.
 
Section 6.05 Tax Matters.
 
(a) The Member holding a majority of Class A Unitts shall serve as the tax
matters partner (the “Tax Matters Partner”) within the meaning of Section 6231
of the Code. The Tax Matters Partner shall represent the Company on behalf of
the Members in connection with all administrative and judicial proceedings with
respect to Company affairs involving or resulting from examinations by any and
all federal, state or other tax authorities (including, but not limited to,
examinations by the Internal Revenue Service), and may expend Company funds for
reasonable professional services and costs in connection therewith as it deems
advisable and necessary; provided, however, that, except as otherwise provided
in this Agreement or by law, the Tax Matters Partner does not assume any
obligations or responsibilities with respect to the foregoing. Any Member other
than the Tax Matters Partner who wishes to participate in the administrative
proceedings at the partnership level may do so, and any legal, accounting or
other expenses incurred by such Member in connection therewith shall be borne by
the Company. The Tax Matters Partner shall promptly take such action as may be
necessary to cause each Member to become a “notice partner” within the meaning
of Section 6231(a)(8) of the Code. The Tax Matters Partner shall furnish to each
Member a copy of all notices or other written communications received by the Tax
Matters Partner from the Internal Revenue Service (except such notices or
communications as are sent directly to the Member by the Internal Revenue
Service). The Tax Matters Partner shall give to Members prompt written notice
upon receipt of advice that the Internal Revenue Service or any other taxing
authority intends to examine any Company tax return or the books and records of
the Company. The Company and the Members hereby severally agree to indemnify and
hold harmless the Tax Matters Partner from and against any claim, loss, expense,
liability, action or damage resulting from its acting or failing to take any
action in its capacity as the Tax Matters Partner, provided that any such action
or failure to act was not fraudulent, in bad faith, a result of wanton or
willful misconduct or gross negligence by such Member.
 
(b) Each of the Members, on the one hand, and the Company, on the other hand,
agree to furnish or cause to be furnished to each other, as promptly as
practicable such information and assistance as is reasonably necessary for the
preparation and filing of any return, claim for refund or other required or
optional filings relating to tax matters, for the preparation for and proof of
facts during any tax audit, for the preparation for any tax protest, for the
prosecution or defense of any suit or other proceeding relating to tax matters
and for the answer to any governmental or regulatory inquiry relating to tax
matters.
 
(c) Each tax return and any other statement to be filed by the Company with the
Internal Revenue Service or any other taxing authority shall be prepared by the
accountants (including outside accountants) for the Company, whose expenses
shall be borne by the Company. Draft copies of each such tax return and
statement shall be distributed to the Members not later than thirty (30) days
before the date on which the same is required to be filed, including any
extensions of such filing date.

18

--------------------------------------------------------------------------------



(d) The provisions of this Section 6.05 shall be subject to the covenants set
forth in Section 7.7 of the Purchase Agreement
 
ARTICLE VII
 
Transfers, Admissions, and Withdrawals
 
Section 7.01 Transfers. Except as provided in Section 7.04 or Section 7.05
hereof, no Member shall, directly or indirectly, Transfer all or any portion of
his Units including any rights to receive distributions or other similar or
dissimilar rights or interest, without the consent of the Managers and other
than in accordance with the terms and conditions of this Article VII. A Transfer
or issuance of Equity Securities of a Member, or an Indirect Owner of a Member,
that is an entity shall be deemed to be an indirect Transfer of Units; provided
that, notwithstanding anything to the contrary, the Transfer or issuance of
Equity Securities of the Class A Member or of any owner or shareholder of the
Class A Member shall not constitute a Transfer of Units. Any such attempted
prohibited Transfer not permitted hereunder shall be null and void ab initio and
the Company shall not register or effect such Transfer and the Member making the
purported Transfer shall indemnify and hold the Company and the other Members
harmless from any against any federal, state or local income taxes, or transfer
taxes arising as a result of, or caused directly or indirectly by, such
purported Transfer. In the event that any prohibited involuntary transfer of
title or beneficial ownership of any Units shall occur by court order, Law or
otherwise than a voluntary decision of a Member (an “Involuntary Transfer”) that
purports to override the provisions of this Section 7.01, the person or entity
to whom any such Units have been Involuntarily Transferred shall be subject to
the obligations set forth in this Article VII.
 
Section 7.02 Admissions. 
 
(a) Subject to Section 7.02(b), no transferee of a Unit shall be admitted as a
Member of the Company without the written consent of the Managers.
 
(b) A transferee will only be admitted as a Member if the transferee agrees to
be legally bound by this Agreement as a Member and executes and delivers to the
Company such documents and instruments as are necessary or appropriate in
connection with the transferee becoming a Member. 
 
(c) Any transferee of a Unit who is not admitted as a Member shall have the
rights of an assignee with respect to distributions and Profits, Losses, and
other allocations attributable to the transferred Unit, but shall have no rights
as a Member under this Agreement or the Act. Notwithstanding the foregoing, the
Units of the assignee shall be subject to the restrictions contained in this
Agreement applicable to Units held by a Member.
 
Section 7.03 No Withdrawal. No Member shall have the right to withdraw from the
Company prior to the dissolution and winding up of the Company.
 
Section 7.04 Permitted Transfers. Notwithstanding any other provision of this
Agreement, any Member may transfer all or part of such Member’s Units to (i)
such Member’s Family Members or trusts for the benefit of such Member’s Family
Members or (ii) any limited liability company, partnership or corporation
Controlled by the Member, without the consent of the Managers; provided that,
until such time as the Heath Put-Call Option expires, the foregoing provisions
of this Section 7.04 shall not apply. Any transferee of Units that is a
permitted transferee under this Section 7.04 may, subject to Section 7.02,
become a substituted Member. Further, the Parties hereto understand and agree
that the permitted transfer provisions of this Section 7.04 shall not be
effective or valid to accomplish an indirect transfer of legal or beneficial
ownership intended to be subject to the restrictions of this Article VII.
 
19

--------------------------------------------------------------------------------




Section 7.05 Put/Call Option. 


(a) At any time on or following the earlier of (i) the fourth anniversary of the
date here of, (ii) the termination by the Company of the employment of Jeffrey
L. Heath with the Company or (ii) a Hallmark Change of Control, and until the
tenth anniversary of the Closing (the “Option Expiration Date”), (a) the Class A
Member shall have the right (the “Call Right”) to purchase from the Class B
Member all, but not less than all, equity interests in the Company held by the
Class B Member (the “Remaining Heath Group Securities”) and (b) the Class B
Member shall have the right (the “Put Right”) to sell to the Class A Member all,
but not less than all, of the Remaining Heath Group Securities, in each case
((a) and (b)) for a price equal to the Adjusted Option Price (the foregoing, the
“Heath Put-Call Option”). If the Class A Member elects to exercise the Call
Right, the Class B Member shall sell to the Class A Member all of the Remaining
Heath Group Securities at the Adjusted Option Price. If the Class B Member
elects to exercise the Put Right, the Class A Member shall purchase from the
Class B Member all of the Remaining Heath Group Securities at the Adjusted
Option Price. Notwithstanding the foregoing, the Put Right shall not apply if
the employment of Jeffrey L. Heath with the Company is terminated by the Company
with cause (as defined in the employment agreement then in effect between
Jeffrey L. Heath and the Company). Further notwithstanding the foregoing, the
Call Right shall not apply if the employment of Jeffrey L. Heath with the
Company is terminated by the Company without cause.
 
A Party shall make its respective election hereunder to purchase or sell, as the
case may be, Remaining Heath Group Securities hereunder by written notice (the
“Option Notice”) to other Party referencing this Section 7.05. The closing of
the purchase and sale of Remaining Heath Group Securities hereunder (an “Option
Closing”) shall take place at the Class A Member’s offices not later than 30
calendar days following delivery to the Class B Member of the Option Notice, or
at such other place and such other time as the Parties may mutually agree;
provided that, the Option Closing shall be delayed to a later date in the Class
A Member’s discretion if the Class A Member’s counsel reasonably determines that
any third party or regulatory consents are required or advisable in connection
with the Option Closing. At an Option Closing, the applicable Parties shall
execute and deliver such instruments as shall be appropriate to transfer
Remaining Heath Group Securities to the Class A Member (it being understood that
the Class B Member shall make customary representations and warranties with
respect to such transfer documents and shall make customary ownership and title
representations with respect to the Remaining Heath Group Securities), and the
Class A Member shall deliver to the Class B Member by wire transfer of
immediately available funds to the bank account set forth on a notice given to
the Class A Member by the Class B Member at least three (3) business days prior
to the Option Closing. The parties agree to cooperate to obtain, and shall bear
expenses pro rata for their relative ownership (on a pre Option Closing basis)
of the Companies with respect to obtaining, any consents deemed required or
advisable to obtain in connection with an Option Closing. Prior to or upon the
occurrence of the Option Closing, the Managers shall cause the Company to
distribute any and all accrued but unpaid Net Distributable Proceeds due to the
Class B Member. The Heath Put-Call Option pursuant to this Agreement shall be
exercised only in conjunction with the Hardscrabble Put-Call Option pursuant to
the Hardscrabble Data Solutions, LLC Operating Agreement dated of even date
herewith.

20

--------------------------------------------------------------------------------



(b) For purposes of Section 7.05(a):
 
“Adjusted Option Price” shall mean the product of (x) nine (9) times (y) the
average of Pre-Tax Income for the most recent trailing twelve (12) quarters
ending prior to the date of the Option Closing times (z) the Class B Member’s
Ownership Percentage Interest of the Company. In the event Jeffrey L. Heath’s
employment with the Company is terminated after the first month of any quarter,
such quarter shall be included in the twelve quarters preceding the date of the
Option Closing for the purpose of calculating the Adjusted Option Price. In the
event Jeffrey L. Heath’s employment is terminated prior to the date which is
twelve (12) quarters from the Closing Date, the period of time set forth in (y)
above shall be the most recent trailing twelve (12) months ending prior to the
date of the Option Closing.
 
“Pre-Tax Income” shall mean: (i) the total amount of gross written premium
written on an admitted basis multiplied by 22.5% (less cancellations and
returned premiums), plus (ii) the total amount of gross written premium written
on a non-admitted basis multiplied by 23.0% (less cancellations and returned
premiums), plus (iii) investment income, plus (iv) fee income, less (v)
operating expenses (including acquisition costs and other reasonable, mutually
agreed allocations of business and corporate expenses, including corporate audit
expenses).
 
“Hallmark Change in Control” shall mean the consummation of a transaction
following which an entity or person (other than Newcastle Partners, L.P.,
Newcastle Capital Management, L.P., Mark Schwarz or any affiliate of any of the
foregoing (the “Newcastle Parties”)) shall alone, or together with its
affiliates (other than any Newcastle Parties), beneficially own more than fifty
percent (50%) of the outstanding common stock of the Class A Member.
 
Section 7.06 Right of Co-Sale. 
 
(a) Subject to the provisions of this Article VII, if during the term of this
Agreement a Member desires to transfer, directly or indirectly any such Member’s
Units (the “Transferring Member”) to a third-party purchaser in a transaction or
series of related transactions involving the Transfer of Units representing in
the aggregate at least twenty-five percent (25%) of the outstanding Units at
such time, the Transferring Member(s) shall first give not less than twenty (20)
calendar days prior written notice to each of the other Members (the “Co-Sale
Members”). Such notice (the “Co-Sale Notice”) shall set forth the terms and
conditions of such proposed Transfer, including the name of the proposed
transferee, the number of Co-Sale Units, the purchase price per Unit proposed to
be paid therefor and the payment terms and type of transfer to be effectuated.
Nothing set forth herein shall be construed to override the restrictions on
Transfer set forth in Section 7.01 and 7.04.
 
(b) Within ten (10) calendar days of delivery of the Co-Sale Notice by the
Transferring Member(s), each Co-Sale Member shall, by written notice to the
Transferring Member(s), have the opportunity and right to sell to the proposed
transferee in such proposed Transfer (upon the same terms and conditions as the
Transferring Member(s), subject to Section 7.06(c)) up to that number of Units
owned by such Co-Sale Member as shall equal the product of (x) a fraction, the
numerator of which is the number of Co-Sale Units and the denominator of which
is the aggregate number of Units owned of record by the Transferring Members as
of the date of the Co-Sale Notice, multiplied by (y) the number of Units owned
of record by such Co-Sale Member as of the date of the Co-Sale Notice. Such
written notice shall state the aggregate number of Units that such Co-Sale
Member proposes to include in such Transfer.

21

--------------------------------------------------------------------------------



(c) If any Co-Sale Member exercises its rights pursuant to this Section 7.06,
then the Transferring Member(s) will attempt to obtain the same agreements and
commitments from the proposed transferee for the benefit of any such Co-Sale
Member as such Transferring Member(s) obtained from the proposed transferee in
respect of its Transfer. To the extent the Transferring Member(s) cannot obtain
such agreements and commitments from such proposed transferee, the Transferring
Member(s) and the Co-Sale Members shall reduce the number of Units being sold by
such Transferring Member(s) and Co-Sale Members such that each Transferring
Member and Co-Sale Member sells a number of Units as is determined by
multiplying (x) a fraction, the numerator of which is equal to the number of
Units such Transferring Member or Co-Sale Member, as the case may be, would have
sold if the Transferring Member(s) had obtained such agreements and commitments
from such proposed transferee, and the denominator of which is equal to the
total number of Units that would have been sold by all of the Transferring
Members and Co-Sale Members if the Transferring Member(s) had obtained such
agreements and commitments from such proposed transferee, times (y) the total
number of Units that such proposed transferee is in fact acquiring from all
Transferring Members and Co-Sale Members.
 
(d) The closing of the Transfer of the Units with respect to which rights have
been exercised by a Co-Sale Member pursuant to this Section 7.06 is subject to,
and will take place concurrently with, the closing of the Transfer of the
Co-Sale Units to the proposed transferee. At such closing, each Co-Sale Member
electing to Transfer Units shall deliver to the proposed transferee, free and
clear of all liens, the Units to be sold and shall receive in exchange therefor,
the consideration to be paid by the proposed transferee in respect of such Units
as described in the Co-Sale Notice.
 
(e) The right of co-sale granted pursuant to this Section 7.06 shall be deemed
to be extended to all Permitted Transferees. The right of co-sale granted
pursuant to this Section 7.06 shall not apply with respect to Transfers to
Permitted Transferees or pursuant to the exercise of Drag-Along Rights pursuant
to Section 7.07.
 
Section 7.07 Drag-Along Rights. 
 
(a) Subject to the provisions of Section 7.01 hereof, if at any time Members
holding more than fifty percent (50%) of the Class A Units (“Drag-Along
Members”) shall receive an offer constituting a Sale of the Company and the Drag
Along Members propose to accept such offer to consummate a Sale of the Company,
then each Member (“Obligated Member”) shall, if requested by the Drag Along
Members, sell all (but not less than all) of the Units owned by such Obligated
Member in such transaction on the same terms and for the same type and form of
consideration as to be paid and given to the Drag-Along Members.
 
(b) The Drag-Along Members shall give each Obligated Member written notice (the
“Drag-Along Notice”) of any Sale of the Company transaction at least twenty (20)
calendar days prior to the date on which such transaction shall be consummated,
including the terms and conditions thereof, and each Obligated Member shall have
the obligation to sell its Units on such same terms and conditions in accordance
with the instructions set forth in such notice. If the Transfer referred to in
the Drag-Along Notice is not consummated within ninety (90) calendar days from
the date of the Drag-Along Notice, the Drag-Along Members must deliver another
Drag-Along Notice in order to exercise its rights pursuant to this with respect
to such Transfer or any other Transfer.
 
(c) The following terms and conditions shall also apply to the exercise of
rights under this Section 7.07:

22

--------------------------------------------------------------------------------



(i) if such transaction requires Member approval, with respect to all Units that
each Obligated Member owns or over which each Obligated Member otherwise
exercises voting power, each Obligated Member shall vote (in person, by proxy or
by action by written consent, as applicable) all Units in favor of, and adopt,
such Sale of the Company transaction and vote in opposition to any and all other
proposals that could reasonably be expected to delay or impair the ability of
the Company to consummate such Sale of the Company transaction;
 
(ii) each Obligated Member shall execute and deliver all related documentation
and take such other action in support of the Sale of the Company transaction as
shall reasonably be requested by the Company and/or the Drag-Along Members in
order to carry out the terms and provision of this Section 7.07, including
executing and delivering instruments of conveyance and transfer, and any
purchase agreement, merger agreement, indemnity agreement, escrow agreement,
consent, waiver, governmental filing, share certificates duly endorsed for
transfer (free and clear of impermissible liens, claims and encumbrances) and
any similar or related documents;
 
(iii) each Obligated Member shall not deposit, and shall cause its Affiliates
not to deposit, except as provided in this Agreement, any Units owned by such
party or Affiliate in a voting trust or subject any Units to any arrangement or
agreement with respect to the voting of such Units, unless specifically
requested to do so by the acquiring party in connection with the Sale of the
Company transaction;
 
(iv) each Obligated Member shall refrain from exercising any dissenters’ rights
or rights of appraisal under applicable law at any time with respect to such
Sale of the Company;
 
(v) if the consideration to be paid in exchange for the Units pursuant to this
Section 7.07 includes any securities and due receipt thereof by any Obligated
Member would require under applicable law (x) the registration or qualification
of such securities or of any person as a broker or dealer or agent with respect
to such securities or (y) the provision to any Member of any information other
than such information as a prudent issuer would generally furnish in an offering
made solely to Accredited Investors as defined by the Securities Act, the
Company may cause to be paid to any such Obligated Member in lieu thereof,
against surrender of the Units which would have otherwise been sold by such
Obligated Member, an amount in cash equal to the fair value (as determined in
good faith by the Company) of the securities which such Obligated Member would
otherwise receive as of the date of the issuance of such securities in exchange
for the Units; and
 
(vi) each Member will bear its pro rata share (based on the net proceeds
received) of the costs incurred by the Company in connection with such Sale of
the Company to the extent that such costs are incurred for the benefit of all
Members and are not otherwise paid by the Company or the acquiring party.
 
(d) Each Obligated Member hereby constitutes and appoints the Drag-Along
Members, with full power of substitution, as its proxy with respect to votes
regarding any Sale of the Company transaction pursuant to this Section 7.07, and
hereby authorizes the Drag-Along Members to represent and to vote, if and only
if such Member (i) fails to vote or (ii) attempts to vote (whether by proxy, in
person or by written consent) in a manner which is inconsistent with the terms
of this Agreement, all of such Obligated Member’s Units in favor of the approval
of any Sale of the Company transaction pursuant to and in accordance with the
terms and provisions of this Section 7.07. The proxy granted pursuant to the
immediately preceding sentence is given in consideration of the agreements and
covenants of the Company and the parties in connection with the transactions
contemplated by this Agreement and, as such, is coupled with an interest and
shall be irrevocable unless and until this Agreement terminates. Each party
hereto hereby revokes any and all previous proxies with respect to the Units and
shall not hereafter, unless and until this Agreement terminates, purport to
grant any other proxy or power of attorney with respect to any of the Units,
deposit any of the Units into a voting trust or enter into any agreement (other
than this Agreement), arrangement or understanding with any Person, directly or
indirectly, to vote, grant any proxy or give instructions with respect to the
voting of any of the Units, in each case, with respect to any of the matters set
forth herein.

23

--------------------------------------------------------------------------------



(e) The Obligated Members shall deliver when available all documents reasonably
required to be executed by the Drag-Along Members in order to consummate the
Sale of the Company transaction contemplated by this Section 7.07. Each
Obligated Member shall execute and deliver to the Company at least five (5)
calendar days prior to the proposed sale, all documents previously furnished to
the Obligated Member for execution in connection with the proposed sale. If any
Obligated Member fails to execute and deliver such documents to the Company, and
such Transfer is subsequently consummated (a “Defaulting Obligated Member”), (i)
the Company may receive the consideration that would otherwise be paid to the
Defaulting Obligated Member and the Defaulting Obligated Member shall be deemed
to have appointed the Managers as such Member’s agent to Transfer all of its
Units to the purchaser and to receive the consideration in trust for such
Defaulting Obligated Member; (ii) the receipt by the Company of the
consideration for the Units owned by such Defaulting Obligated Member shall be a
good discharge to the purchaser and the validity of the proceedings shall not be
questioned by any Person; and (iii) the Defaulting Obligated Member shall be
entitled to receive the consideration for its Units without interest at such
time as the Defaulting Obligated Member executes all of the applicable documents
requested by the Company, the Drag-Along Members or the purchaser.
 
Section 7.08 Miscellaneous Transfer Restrictions. Notwithstanding any other
provisions of this Agreement, no Transfer of any Units (including pursuant to a
Permitted Transfer) may be made unless:
 
(a) such Transfer would not result in a violation of applicable law, including
the Securities Act and any state securities or “Blue Sky” laws applicable to the
Company or the Units to be transferred;
 
(b) such Transfer would not cause the Company to lose its exemption from the
registration requirements of the Investment Company Act of 1940, as amended;
 
(c) such Transfer would not cause the Company to lose its status as a
partnership for federal income tax purposes and, without limiting the generality
of the foregoing, such transfer will not be effected on or through an
“established securities market” or a “secondary market or the substantial
equivalent thereof,” as such terms are used in Section 1.7704-1 of the Treasury
Regulations promulgated under the Code, and the transferring Member and the
transferee shall each have provided a certificate to that effect;
 
(d) such Transfer would not result in the Company being required to register
under Section 12(g) of the Securities Exchange Act of 1934, as amended;
 
(e) the Transferring Member and the transferee shall have agreed in writing to
provide the Company with any information requested by the Managers relating to
the Company’s obligation to make basis adjustments under Section 743 of the Code
(including the Company’s obligations under Section 6031 of the Code); and

24

--------------------------------------------------------------------------------



(f) if requested by the Managers, the transferring Member shall have provided an
opinion of counsel (at the transferring Member’s sole cost and expense)
satisfactory to the Company as to the matters set forth in clauses (a)-(e) of
this Section 7.08.
 
ARTICLE VIII
 
Termination and Dissolution
 
Section 8.01 Dissolution Events. The Company shall be terminated and dissolved
only upon the unanimous election of the Managers, or the entry of a final decree
of judicial dissolution under the Act. The happening of any event that
terminates the continued membership of a Member shall not cause a dissolution of
the Company.
 
Section 8.02 Liquidation.
 
(a) Winding Up. Upon the dissolution of the Company, the Company’s business
shall be liquidated in an orderly manner. The Managers shall determine which
Company property shall be distributed in-kind and which Company property shall
be liquidated. The liquidation of Company property shall be carried out as
promptly as is consistent with obtaining the fair value thereof.
 
(b) Payments and Distributions. Company property or the proceeds therefrom, to
the extent sufficient therefor, shall be applied and distributed in the
following order of priority, with no distribution being made in any category set
forth below until each preceding category has been satisfied in full:
 
(i) To the payment and discharge of all of the Company’s debts and liabilities,
including any debts and liabilities owed to any Member, and to the expenses of
liquidation;
 
(ii) To the establishment of Reserves (which Reserves, to the extent no longer
needed by the Company, shall be distributed in accordance with the order of
priority set forth in subsection (iii) below);
 
(iii) To and among the Members in accordance with Article III of this Agreement.
 
Section 8.03 Distribution In-Kind. If the Managers determine that a portion of
the Company’s property should be distributed in-kind to the Members, the
Managers shall obtain an independent third-party appraisal of the fair market
value of each such property as of a date reasonably close to the date of
liquidation. Any unrealized appreciation or depreciation with respect to any
property to be distributed in-kind shall be allocated pro rata among the Members
(assuming that such property was sold for the appraised value) and taken into
consideration in determining the balance in the Members’ Capital Accounts as of
the date of final liquidation.
 
Section 8.04 Certificate of Cancellation. When all debts, liabilities and
obligations of the Company have been paid and discharged or adequate provisions
have been made therefor and all of the remaining property and assets of the
Company have been distributed, a certificate of cancellation as required by the
Act shall be executed and filed by the Managers with the Secretary of the State
of New Jersey.

25

--------------------------------------------------------------------------------



Section 8.05 Effect of Filing of Certificate of Cancellation. Upon the filing of
a certificate of cancellation with the Secretary of the State of Delaware, the
existence of the Company shall cease, except for the purpose of suits, other
proceedings and appropriate action as provided in the Act. The Managers shall
have the authority to distribute any Company property discovered after
dissolution, to convey real estate and to take such other action as may be
necessary on behalf of and in the name of the Company.
 
Section 8.06 Return of Contribution Nonrecourse to Other Members. Except as
provided by law or as expressly provided in this Agreement, upon dissolution,
each Member shall look solely to the assets of the Company for the return of his
Capital Contributions. If the Company property remaining after the payment or
discharge of the debts and liabilities of the Company is insufficient to return
the Capital Contributions of one or more Members, such Member or Members shall
have no recourse against any other Member.
 
ARTICLE IX
 
Exculpation And Indemnification
 
Section 9.01 Liability of Members. Except as otherwise provided by the Act or
this Agreement, the Members and the Managers shall not be liable, responsible or
otherwise accountable for damages to the Company or to any Member or Manager for
any action taken or failure to act on behalf of the Company, unless such acts or
omissions were fraudulent, in bad faith, a result of wanton or willful
misconduct or gross negligence by such Member or Manager.
 
Section 9.02 Indemnification of Covered Persons. To the fullest extent permitted
by law, the Company shall indemnify, defend and hold harmless each Covered
Person from and against any and all debts, losses, claims, damages, costs,
demands, fines, judgments, contracts (implied and expressed, written and
unwritten), penalties, obligations, payments, liabilities of every type and
nature (whether known or unknown, fixed or contingent), including those arising
out of any lawsuit, action or proceeding (whether brought by a party to this
Agreement or by any third party), together with any reasonable costs and
expenses (including reasonable attorneys’ fees, out-of-pocket expenses and other
reasonable costs and expenses incurred in investigating, preparing or defending
any pending or threatened lawsuit, action or proceeding) incurred in connection
with the foregoing (collectively “Damages”) suffered or sustained by him/her/it
by reason of any act, omission or alleged act or omission by him/her/it arising
out of his/her/its activities taken primarily on behalf of the Company, or at
the request or with the approval of the Company, or primarily in furtherance of
the interests of the Company; provided, however, that the acts, omissions or
alleged acts or omissions upon which such actual or threatened actions
proceedings or claims are based were performed or omitted in good faith and were
not fraudulent, in bad faith, a result of wanton and willful misconduct or gross
negligence, by such Covered Person. Expenses (including, reasonable attorneys’
fees, out-of-pocket expenses and other reasonable costs and expenses incurred in
investigating, preparing or defending any pending or threatened lawsuit, action
or proceeding) incurred by a Covered Person in defending any lawsuit, action or
proceeding shall be paid by the Company in advance of the final disposition of
such lawsuit, action or proceeding upon receipt of an undertaking, by or on
behalf of such Covered Person, to repay such amount if it shall ultimately be
determined that such Covered Person is not entitled to be indemnified by the
Company as authorized by this Section 9.02.

26

--------------------------------------------------------------------------------



Section 9.03 Indemnification Procedure.
 
(a) A party seeking indemnification from the Company pursuant to this Article IX
(an “Indemnified Party”) shall give prompt notice to the Company of the
assertion of any claim, including any claim brought by a third party, in respect
of which indemnity may be sought hereunder (a “Claim”) and shall give the
Company such information with respect thereto as the Company may reasonably
request, but no failure to give such notice shall relieve the Company of any
liability hereunder (except to the extent the Company has suffered actual
prejudice thereby). The Company shall have the right, exercisable by written
notice (the “Notice”) to the Indemnified Party (which notice shall state that
the Company expressly agrees that as between the Company and the Indemnified
Party, the Company shall be solely obligated to satisfy and discharge the Claim)
within thirty (30) days of receipt of notice from the Indemnified Party of the
commencement of or assertion of any Claim, to assume the defense of such Claim,
using counsel selected by the Company; provided that the Company shall not have
the right to assume the defense of a Claim (A) seeking an injunction,
restraining order, declaratory relief or other nonmonetary relief against the
Indemnified Party (whether or not the Company is also named as a party) or (B)
if the named parties to any such action (including any impleaded parties)
includes both the Indemnified Party and the Company and the Indemnified Party
shall have been advised by counsel that there are one or more legal or equitable
defenses available to the Indemnified Party, which are different from those
available to the Company; in which case such Indemnified Party shall have the
right to participate in the defense of a Claim of the type set forth in clause
(A) and/or (B) above and all Damages in connection therewith shall be reimbursed
by the Company. In addition, if the Company fails to give the Indemnified Party
the Notice complying with the provisions stated above within the stated time
period, the Indemnified Party shall have the right to assume control of the
defense of the Claim and all Damages in connection therewith shall be reimbursed
by the Company upon demand of the Indemnified Party. In any event, no party
assuming the defense of any Claim shall have the right to compromise or settle
any claim for non-monetary relief against the other party or any claim for
monetary relief against another party without such party’s consent (which
consent shall not be unreasonably withheld or denied) unless such monetary
relief is paid in full by the settling party (without any expectation of
reimbursement therefor from the consenting party).
 
(b) If at any time after the Company assumes the defense of a Claim any of the
conditions set forth above are no longer satisfied, the Indemnified Party shall
have the same rights as if clause (A) or (B) above had been satisfied and the
Company never assumed the defense of such Claim.
 
(c) The Company or the Indemnified Party, as the case may be, shall in any event
have the right to participate, at its own expense, in the defense of any Claim
which the other is defending.
 
(d) Whether or not the Indemnifying Party chooses to defend or prosecute any
Claim involving a third party, all the Parties hereto shall cooperate in the
defense or prosecution thereof and shall furnish such records, information and
testimony, and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith.
 
ARTICLE X
 
Representations
 
Section 10.01 General. As of the date hereof, each of the Members makes each of
the representations and warranties applicable to such Member as set forth in
this Section 10.01, and such representations and warranties shall survive the
execution of this Agreement.

27

--------------------------------------------------------------------------------



(a) Due Incorporation or Formation; Authorization of Agreement. If such Member
is a corporation, partnership, trust, limited liability company, or other legal
entity, it is duly organized or formed, validly existing, and in good standing
under the laws of the jurisdiction of its incorporation or formation and has the
power and authority to own property and carry on its business as owned and
carried on at the date hereof and as contemplated hereby. Such Member is duly
licensed or qualified to do business and in good standing in each of the
jurisdictions in which the failure to be so licensed or qualified would have a
material adverse effect on its ability to perform its obligations hereunder, and
the execution, delivery, and performance of this Agreement has been duly
authorized by all necessary corporate or partnership or company action. This
Agreement constitutes the legal, valid, and binding obligation of such Member.
 
(b) No Conflict or Default. The execution, delivery, and performance of this
Agreement and the consummation by such Member of the transactions contemplated
hereby (i) will not conflict with, violate, or result in a breach of any of the
terms, conditions, or provisions of any law, regulation, order, writ,
injunction, decree, determination, or award of any court, any governmental
department, board, agency, or instrumentality, or any arbitrator, applicable to
such Member, and (ii) will not conflict with, violate, result in a breach of, or
constitute a default under any of the terms, conditions, or provisions of the
articles of incorporation, bylaws, partnership agreement, operating agreement,
or other organizational documents of such Member, or of any material agreement
or instrument to which such Member is a party or by which such Member is or may
be bound or to which any of its material properties or assets are or may be
subject.
 
(c) Governmental Authorizations. Any registration, declaration or filing with or
consent, approval, license, permit or other authorization or order by, any
governmental or regulatory authority that is required in connection with the
valid execution, delivery, acceptance, and performance by such Member under this
Agreement or the consummation by such Member of any transaction contemplated
hereby has been completed, made, or obtained on or before the effective date of
this Agreement.
 
(d) Litigation. There are no actions, suits, proceedings, or investigations
pending or, to the knowledge of such Member, threatened against or affecting
such Member or any of such Member’s properties, assets, or businesses in any
court or before or by any governmental department, board, agency,
instrumentality, or arbitrator which, if adversely determined, could (or in the
case of an investigation could lead to any action, suit, or proceeding which, if
adversely determined, could) reasonably be expected to materially impair such
Member’s ability to perform its obligations under this Agreement.
 
Section 10.02 Investment Representations. 
 
(a) Each Member represents and warrants that it has acquired its Units for its
own account as part of a transaction exempt from registration under the
Securities Act, and applicable state law for investment purposes and not with a
view to the resale or distribution thereof, and that it has had access to any
and all information necessary to arrive at its decision to acquire its Units. In
addition to the restrictions on transfer of Units otherwise set forth in this
Agreement, no Unit may be sold, transferred, assigned or otherwise disposed of
by any Member in the absence of registration under the Securities Act and
applicable state law, or an opinion of counsel experienced in securities matters
and satisfactory to the Members that such assignment or other disposition will
not be in violation of the Securities Act or state laws. No Member shall have
any right to require registration of its Units under said Securities Act or
applicable state law and, in view of the nature of the Company and its business,
such registration is neither contemplated nor likely. Each Member further
acknowledges that it understands that the effect of the foregoing representation
and warranty and restriction on assignment or other disposition is generally to
require that such Units be held indefinitely unless they are registered or an
exemption from registration is available.

28

--------------------------------------------------------------------------------



(b) The Units being acquired by each Member in the Company are being acquired
for its own account solely for investment and not with a present view to resale
or distribution thereof.
 
(c) Each Member (either alone or together with any advisors retained by such
Member in connection with evaluating the merits and risks of prospective
investments) has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of purchasing
Units, and is able to bear the economic risk of its investment in the Company
for an indefinite period of time, including a complete loss of capital.
 
(d) Each Member has been given the opportunity (i) to ask questions of, and
receive answers from, the Company concerning the terms and conditions of the
offering of Units and other matters pertaining to an investment in the Company,
and (ii) to obtain any additional information which the Company can acquire
without unreasonable effort or expense that is necessary to evaluate the merits
and risks of an investment in the Company.
 
(e) The foregoing representations, warranties and agreements shall survive the
date of each Member’s admission to the Company.
 
ARTICLE XI
 
Miscellaneous
 
Section 11.01 Notices. All notices, approvals, consents, requests, instructions,
and other communications (collectively “Communications”) required to be given in
writing pursuant to this Agreement shall be validly given, made or served only
when delivered personally or by registered or certified mail, return receipt
requested, postage prepaid, or by a reputable overnight or same day courier,
addressed to the Company or the Member at the address that is on record at the
principal office of the Company, or by facsimile to the number that is on record
at the principal office of the Company. Any such Communication shall be treated
as given under this Agreement when the Communication is delivered to such
address or received at such facsimile number. The designation of the Person to
receive such Communication on behalf of a Member or the address of any such
Person for the purposes of such Communication may be changed from time to time
by written notice given to the Company pursuant to this Section. 
 
Section 11.02 Parties Bound; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and shall be binding upon all of the Parties and their
respective heirs, successors and assigns. Except for the Covered Persons, no
provision of this Agreement is intended to or shall be construed to grant or
confer any right to enforce this Agreement or any remedy for breach of this
Agreement to or upon any Person other than the Parties hereto.
 
Section 11.03 Applicable Law. This Agreement, including the validity hereof and
the rights and obligations of the Parties hereto, and all matters arising out of
or relating to this Agreement and/or any and all related documents shall be
governed by, and construed and enforced in accordance with the substantive laws
of the State of New Jersey, without regard to its otherwise applicable
principles of conflicts of laws. The Parties hereto irrevocably consent to the
exclusive jurisdiction of the state and federal courts located in the State of
New Jersey in any and all actions, proceedings and disputes whether arising
hereunder or under any other related agreement, instrument or document. The
Parties hereto hereby irrevocably and unconditionally waive any rights they may
have to a jury trial in any and all disputes whether arising hereunder or under
any other agreements, notes, papers, instruments or documents heretofore or
hereafter executed whether similar or dissimilar.

29

--------------------------------------------------------------------------------



Section 11.04 Amendment. No change or modification to this Agreement shall be
valid unless the same is in writing and signed by the holders of majority of the
Ownership Percentage Interests of the Members. Notwithstanding the foregoing, no
amendment to this Agreement shall either (w) amend or modify Article III,
Article V, Section 7.05 or this Section 11.04 (other than nonmaterial
modifications thereto), (x) reduce material rights or economic interests of a
Member in the Company, (y) adversely impact in a disproportionate manner, any
rights or economic interests of a Member in the Company or (z) subject a Member
to personal liability for any obligations of the Company, in each case without
the consent of the affected Member. 
 
Section 11.05 Entire Agreement. This Agreement together with the Purchase
Agreement and Heath Employment Agreement contains the entire understanding among
the Parties and supersedes any prior understandings and agreements between them
respecting the subject matter hereof. There are no representations, agreements,
arrangements, or understandings, oral or written, between or among the Parties
hereto relating to the subject matter of this Agreement which are not fully
expressed herein.
 
Section 11.06 Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected thereby but rather shall be enforced to the greatest extent permitted
by law.
 
Section 11.07 Counterparts. This Agreement may be executed in one or more
counterparts with the same effect as if all of the Members had signed the same
document. All counterparts shall be construed together and shall constitute one
and the same instrument. The exchange of copies of this Agreement and of
signature pages by facsimile or Electronic Transmission shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile or Electronic Transmission shall be deemed to
be their original signatures for all purposes.
 
Section 11.08 Construction. Words in the singular include the plural and in the
plural include the singular. The words “including,” “includes,” “included” and
“include,” when used, are deemed to be followed by the words “without
limitation”. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. All accounting terms not defined in this Agreement shall have the
meanings determined by GAAP. Unless otherwise expressly provided herein, any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes, and
all attachments thereto and instruments incorporated therein.

30

--------------------------------------------------------------------------------



Section 11.09 Headings and Captions. The headings and captions contained in this
Agreement are inserted only as a matter of convenience and in no way define,
limit or extend the scope or intent of this Agreement or any provisions hereof.
 
Section 11.10 No Waiver. The failure of any Member to insist upon strict
performance of a covenant hereunder or of any obligation hereunder or to
exercise any right or remedy hereunder, regardless of how long such failure
shall continue, shall not be a waiver of such Member’s right to demand strict
compliance therewith in the future unless such waiver is in writing and signed
by the Member giving the same.
 
Section 11.11 Other Business and Investment Ventures. Except as otherwise
provided in this Agreement or any other agreement to which a Member is a party
(which other agreement shall control), each Member may engage in other business
or investment ventures, including business or investment ventures in competition
with the Company, and neither the Company nor the other Members shall have any
rights in such business or investment ventures.
 
Section 11.12 Additional Instruments. Each Member agrees to execute and deliver
such additional agreements, certificates, and other documents as may be
necessary or appropriate to carry out the intent and purposes of this Agreement.
 
Section 11.13  Publicity. No Member shall make any publicity, media
communications, press releases or other public announcements regarding the
transactions contemplated hereby or with respect to this Agreement unless such
publicity, media communications, press releases or other public announcements
first shall be approved, in writing, by the Managers.
 
Section 11.14 Specific Performance. Each Member acknowledges and agrees that his
respective remedies at law for a breach or threatened breach of any of the
provisions of this Agreement would be inadequate and, in recognition of that
fact, agrees that, in the event of a breach or threatened breach by a Member of
the provisions of this Agreement, in addition to any remedies at law, the
Company or any other Member shall, without posting any bond, be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy which may then be available.
 
[SIGNATURE PAGE FOLLOWS]

31

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
Class A Member::
HALLMARK FINANCIAL SERVICES, INC.
   
By:
 
 
Name:
 
Title:
   
Class B Member:
HEATH HOLDINGS, LLC
   
By:
 
 
Name: Jeffrey L. Heath
 
Title: Manager
   
Company
 
Heath XS, LLC
   
By:
 
 
Name: Jeffrey L. Heath
 
Title: Chief Executive Officer


--------------------------------------------------------------------------------



Heath XS, LLC.
Operating Agreement
Exhibit “A”


Capital Contributions, Units and Ownership Percentage Interests


Class
 
Units
 
Ownership
Percentage
Interest
 
Class A Members
             
Hallmark Financial Services, Inc.
   
800
   
80
%
               
Class B Members
             
Heath Holdings, LLC
   
200
   
20
%
                   
Total
   
1,000
   
100
%


A-1

--------------------------------------------------------------------------------


 